Citation Nr: 0316724	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of pilonidal cystectomies.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected residuals 
of pilonidal cystectomies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Phoenix, Arizona, which denied the veteran's claims of 
entitlement to an increased rating for service-connected 
residuals of pilonidal cystectomies with painful scar, 
currently evaluated as 10 percent disabling, and entitlement 
to service connection for a low back condition claimed as 
secondary to the service-connected residuals of pilonidal 
cystectomies.  The veteran filed timely notices of 
disagreement as to each issue, and the RO provided a 
statement of the case (SOC) in June 2000 as to the increased-
rating issue and in November 2000 as to the service-
connection issue.  In February 2001 the veteran perfected his 
appeal, and the issues were subsequently certified to the 
Board.  A supplemental statement of the case (SSOC) was 
issued by the RO in April 2002.

The Board notes that the veteran presented in April 2001 for 
a local hearing before a Decision Review Officer (DRO); a 
transcript of such is of record.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of pilonidal 
cystectomies are manifested by no more than a painful and 
tender residual scar.

2.  The veteran's current low back disorder is not due to or 
proximately caused by his service-connected residuals of 
pilonidal cystectomies.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected residuals of pilonidal 
cystectomies have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §  4.118, Diagnostic Code 7804 (2000) 
(effective prior to Aug. 30, 2002); 67 Fed. Reg. 49,590-599 
(July 31, 2002) (codified as 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (effective on and after Aug. 30, 2002)).

2.  The veteran's current low back disability is neither the 
result of nor proximately caused by his service-connected 
residuals of pilonidal cystectomies.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.


The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOCs and 
the SSOC provided by the RO in June 2000, November 2000, and 
April 2002, respectively, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  More specifically, in the April 2002 
SSOC, the veteran was advised that the RO would obtain VA 
treatment records and any adequately described private 
treatment records on his behalf, if he so requested.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents in file which provided VCAA notice).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), in which the U.S. Court of 
Appeals for the Federal Circuit, on May 1, 2003, invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background and Discussion

A.  Evaluation of service-connected residuals of pilonidal 
cystectomies

The veteran's service-connected residuals of pilonidal 
cystectomies are currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 
(2002).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's April 2000 VA examination indicated a history 
of pilonidal cystectomies.  At the time of examination, the 
veteran complained of pain secondary to his previous 
pilonidal cyst.  He reported no significant fevers, chills, 
or worsening discomfort in the area.  However, he reported 
chronic discomfort with gradual progressing.  The examiner 
noted that the veteran further reported occasional purulent 
drainage with "a smell of an infection" from the area.  

Physical examination revealed a well-healed surgical scar.  
There was extensive scar tissue with induration on the 
tissue, which was overlying the sacrum and did not have any 
fluctuants associated with it.  There was no evidence of 
erythema.  However, there was objective tenderness diffusely 
to palpation in the area.  The veteran was diagnosed with 
recurrent pilonidal cyst with a painful scar.  

The veteran was afforded another VA examination in June 2001, 
which revealed a well-healed, slight plus- to moderately-
tender scar, approximately five-inches longitudinally, in 
between the buttocks.  

At the time that the veteran filed his claims, applicable 
regulations for scars provided that a 10 percent evaluation 
would be assigned for superficial scars that are poorly 
nourished with repeated ulceration or that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, DCs 
7803, 7804 (2000).  Other scars were to be rated on the basis 
of limitation of function of the part affected.  38 C.F.R. § 
4.118, DC 7805 (2000).

The Board notes that the schedular criteria for rating the 
skin were amended, effective August 30, 2002.  See 67 Fed. 
Reg. 49,596 (July 31, 2002).  The new criteria provide for 
assignment of a 10 percent evaluation for scars, other than 
on the head, face, or neck, where such are deep and cause 
limited motion in an area exceeding six square inches; for 
scars covering an area of 144 square inches or greater, even 
where superficial and without resulting motion limitation; 
for superficial unstable scars (characterized by a frequent 
loss of skin covering the scar); or a superficial scar that 
is painful on examination.  See 67 Fed. Reg. 49,596 (July 31, 
2002) (to be codified at 38 C.F.R. § 4.118, DCs 7801, 7802, 
7803, 7804).  Otherwise, scars will continue to be rated on 
the limitation of motion of the affected part.  67 Fed. Reg. 
49,596 (July 31, 2002), (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7805).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary has done so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 
supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).  

The competent medical evidence of record indicates that the 
veteran's service-connected residuals of pilonidal 
cystectomies are manifested by a tender and painful scar on 
objective examination.  Therefore, under both the old and new 
regulations, he is entitled to no more than a 10 percent 
rating for his service-connected scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (effective Aug. 30, 2002).  Ten percent is the 
highest evaluation available under the provisions of DC 7804.  

The Board has considered the potential applicability of other 
diagnostic codes.  However, there is no other diagnostic code 
under which the veteran's service-connected residuals of 
pilonidal cystectomies would warrant a higher evaluation.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected residuals of 
pilonidal cystectomies warrant no more than a 10 percent 
disability rating. 

B.  Service connection for low back condition

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service medical records are silent for any complaints, 
treatment or diagnosis of any back condition.  The veteran 
does not contend, and the competent evidence of record does 
not indicate, that the veteran's current back condition was 
incurred in service.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  
See Cotant v. Principi, ___ Vet. App. ___, No. 00-2382 (June 
6, 2003) (identifying apparent conflict between the foregoing 
statute and regulation); see also VAOPGCPREC No. ___-2003 
(July 16, 2003) (holding subsection 3.304(b) to be invalid as 
inconsistent with section 1111).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002); see Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

In the present case, the veteran does not contend, and the 
competent medical evidence of record does not indicate, that 
he had a pre-existing low back disorder which underwent an 
increase in disability during service.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is not entitled to service connection 
for a low back condition on a direct basis.  38 C.F.R. 
§ 3.303, 3.306.  

The Board notes however, that service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  In addition, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

After his separation from active duty, the veteran suffered 
back injuries in industrial accidents that occurred the early 
1970's, 1994, and 1998.  His post-service diagnoses have 
included herniated disc, degenerative joint disease, lumbago, 
lumbar disc disease, and chronic degenerative osteoarthritis.  
The veteran was awarded worker's compensation for his 
injuries suffered in 1994.  In October 1998, the veteran was 
diagnosed with lumbar strain syndrome related to an 
industrial injury two months prior.  

VA outpatient treatment records dated from May 1999 to June 
2000 indicated continued complaints of low back pain.  In a 
progress note dated in September 1999, the examiner noted the 
veteran's contention that his service-connected residuals of 
pilonidal cystectomies caused a pain in his back that caused 
him to drop an object and injure his back in the 1970's.  The 
veteran was diagnosed with arachnoiditis, spondylolisthesis 
at L5-S1, L5 foraminal stenosis, and disc protrusion at L5-S1 
in March 2000.  

The veteran presented for a personal hearing before a DRO in 
April 2001, at which time he testified that a pain from the 
incision site of his service-connected painful scar caused 
him to lose control of a power transfer case that he was 
holding and suffer a herniated disc at L4-L5, S1.  

In June 2001 the veteran presented for another VA 
examination, at which time he complained of pain and 
radiating numbness down the back of both legs to his feet and 
toes, greater on the right than the left.  X-rays revealed 
some degenerative retrolisthesis of L5 and S1, with 
associated diffuse posterior disc protrusion and osteophytic 
ridging but no significant stenosis.  

The veteran continued to report that his service-connected 
painful scar caused him to injury his back while lifting on 
the job in the 1970's.  However, the June 2001 VA examiner 
concluded that the veteran's service-connected tender scar 
status post pilonidal cystectomies "did not cause a chronic 
back condition, did not cause his degenerative changes in the 
lumbar spine, [and did not cause] his radicular 
symptomatology.  According to the examiner, "[t]wisting in 
an apparently confined space would not cause any disc 
herniation and, in fact, the [magnetic resonance imaging] as 
noted above does not demonstrate any evidence of herniated 
disc at
L4-5 or at S2."  

As indicated above, service connection may be granted for any 
condition that was proximately due to or the result of a 
service-connected disease or injury.  In the present case, 
the competent medical evidence of record does not indicate 
that the veteran's current back condition is due to or the 
result of his service-connected residuals of pilonidal 
cystectomies.  Instead, the evidence indicates that the 
veteran's low back condition is due to industrial injuries 
that he suffered in the 1970's, 1994, and 1998.  In fact, the 
June 2001 VA examiner specifically stated that the veteran's 
service-connected disability did not cause his chronic back 
condition, degenerative changes in the lumbar spine or his 
radicular symptomatology.  

The Board recognizes the veteran's testimony at his personal 
hearing regarding a pain at the site of his service-connected 
tender scar at the time of his initial industrial accident.  
However, as sincerely as the veteran may believe in the 
validity of his claim, only a medical professional is 
competent to address issues of etiology and causation of 
disease, and the veteran is not such an individual.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Clearly, a determination as to the etiology of the veteran's 
current low back condition requires highly specialized 
knowledge, and the medical evidence preponderates against the 
veteran's theory of causation..

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's current low back disorder is neither 
proximately due to nor the result of his service-connected 
residuals of pilonidal cystectomies.  

ORDER

An evaluation in excess of 10 percent for service-connected 
residuals of pilonidal cystectomies is denied.

Service connection for a low back condition, including 
claimed as secondary to service-connected residuals of 
pilonidal cystectomies, is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

